Citation Nr: 1700976	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  08-35 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to April 28, 2014, and in excess of 50 percent thereafter for chondromalacia of the right knee with reflex dystrophy.  

2.  Entitlement to a rating in excess of 20 percent prior to June 10, 2014 (excluding the period of a temporary total evaluation from June 27, 2012, to December 31, 2012), and a compensable rating thereafter, for limitation of flexion associated with chondromalacia of the right knee with reflex dystrophy. 

3.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to April 28, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to June 1980 and from May 1981 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the VA Regional Office (RO) in Montgomery, Alabama.  Due to the location of the Veteran's current residence, jurisdiction of this appeal is with the RO in New Orleans, Louisiana.  

In March 2012, the Veteran, his wife, and his daughter testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in January 2013 to provide a Statement of the Case (SOC) for claims of service connection for migraine headaches and for an earlier effective date for the grant of service connection for chondromalacia of the right knee with limitation of flexion; provide notice regarding a claim for entitlement to a TDIU; obtain outstanding treatment records; and afford the Veteran a new VA examination for his right knee.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the Board's remand, in a July 2014 rating decision, the RO in Muskogee, Oklahoma increased the 10 percent disability rating for the chondromalacia of the right knee with reflex dystrophy to 50 percent disabling, effective April 28, 2014, the date an increased rating claim was received.  The RO also decreased the separate 10 percent rating for limitation of flexion to zero percent disabling, effective June 10, 2014, the date of a VA examination.  As the reduction did not result in an overall decrease in the Veteran's disability rating, the due process procedures of 38 C.F.R. § 3.105 do not apply.  

In an October 2014 rating decision, the Muskogee RO awarded a TDIU, effective April 28, 2014, the date the Veteran first met the schedular criteria.  In light of this partial grant, the Board has recharacterized the issue as set forth on the first page.

Additionally, in a March 2016 rating decision, an RO granted service connection for migraine headaches.  Therefore, that issue is no longer on appeal.  

Lastly, in March 2016, an SOC pertaining to the earlier effective date claim was issued.  Since the Veteran did not file a substantive appeal, that issue is also not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  With regards to the Veteran's right knee disability, the Board must reconsider this claim in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from June 2014, and concludes that these findings do not meet the specifications of Correia.  The examination contains range of motion testing for active motion, but not in passive, weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).

As the claim for entitlement to TDIU is intertwined with the rating claim and/or may be affected by the newly developed evidence, it must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the New Orleans and Birmingham VA Medical Centers and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the severity of the service-connected right knee disability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected right knee disability.  The examiner should: 
i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include specifically recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

iii) Discuss the impact on the Veteran's ability to gain and retain substantially gainful employment prior to April 28, 2014.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






